Name: Council Regulation (EC) No 1544/95 of 29 June 1995 amending Regulation (EEC) No 822/87 on the common organization of the market in wine
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural policy;  food technology;  agricultural activity
 Date Published: nan

 Avis juridique important|31995R1544Council Regulation (EC) No 1544/95 of 29 June 1995 amending Regulation (EEC) No 822/87 on the common organization of the market in wine Official Journal L 148 , 30/06/1995 P. 0031 - 0032COUNCIL REGULATION (EC) No 1544/95 of 29 June 1995 amending Regulation (EEC) No 822/87 on the common organization of the market in wineTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, in order to take into account the special conditions under which table wines are produced in Spain, provision should be made for temporary derogations with regard to coupage and the total acidity content of certain table wines produced in that Member State; Whereas Article 17 (3) of Council Regulation (EEC) No 822/87 (4), provides that one particular form of deacidification is permitted on a transitional basis only; whereas so that a final decision can be taken regarding that technique, current practice should be continued at least until the end of the 1995/96 wine year; Whereas Article 46 (4) of Regulation (EEC) No 822/87 provides that campaigns to promote the consumption of grape juice may only be conducted until the 1994/95 wine year and whereas they should be continued for one wine year so that their effectiveness may be assessed; Whereas the current situation as regards availability of wine for the 1994/95 wine year permits the total or partial placing on the market of products that are subject to long-term storage contracts; Whereas Articles 18 (3), 20 (2), 39 (12) and 65 (5) of Regulation (EEC) No 822/87 provide that, during the 1994/95 wine year, the Commission is to submit to the Council reports on wine-growing zones, enrichment, the effects of the structural measures and their link with compulsory distillation, maximum sulphur dioxide levels in wine and any proposals arising therefrom; whereas the drafting of some of those reports has required the organization of studies entailing the participation of independent experts which have not yet been completed; Whereas the significance for the sector of the abovementioned problems calls for the highest degree of consistency between the solutions to be proposed; whereas, in order to achieve such consistency, the proposals in question must be drawn up when all data are available and accordingly certain time limits must be deferred by one wine year, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 822/87 is hereby amended as follows: 1. in Article 16, the following subparagraph shall be added to paragraph (5): 'By way of derogation from the first subparagraph, between 1 January 1996 and 31 August 1996, coupage of a wine suitable for yielding a white table wine or of a white table wine with a wine suitable for yielding a red table wine or with a red table wine shall be permitted on Spanish territory in accordance with detailed rules to be laid down.`; 2. in Article 17 (3), '31 August 1995` shall be replaced '31 August 1996`; 3. in Article 32 (3), the third and fourth subparagraphs shall be replaced by the following: 'By way of derogation from the first and second subparagraphs, producers who have concluded long-term storage contracts for the 1994/95 wine year may request termination of all or part of such contracts. In such cases aid shall be paid for such period of storage that has actually elapsed.`; 4. in Article 39: (a) the third and fourth subparagraphs of paragraph 3 shall be replaced by the following: 'Until the end of the 1995/96 wine year: - the uniform percentage shall be 85, - the consecutive reference years shall be 1981/82, 1982/83 and 1983/84. From the 1996/97 wine year onwards, the uniform percentage and consecutive reference years shall be determined by the Commission, which shall fix: - the uniform percentage on the basis of the quantities that must be distilled in accordance with paragraph 2 in order to eliminate the production surplus for the year in question, - the consecutive reference years on the basis of the trend of production, and, in particular, the effects of the grubbing policy.`; (b) paragraph 10 shall be replaced by the following: '10. Notwithstanding this Article, for the 1985/86 to 1995/96 wine years, compulsory distillation in Greece may be implemented in accordance with special provisions taking account of the difficulties encountered in that country in particular as regards knowledge of yield per hectare. These provisions shall be adopted in accordance with the procedure laid down in Article 83.`; (c) the first subparagraph of paragraph 11 shall be replaced by the following: 'If, during the 1987/88 to 1995/96 wine years, difficulties likely to jeopardize the execution or balanced application of the compulsory distillation operation referred to in paragraph 1 occur, the measures necessary in order to ensure effective application of the distillation scheme shall be adopted in accordance with the procedure laid down in Article 83.`; (d) paragraph 12 shall be replaced by the following: '12. Before the end of the 1995/96 wine year, the Commission shall submit to the European Parliament and to the Council a report outlining, in particular, the effect of the structural measures applicable in the wine sector and, where appropriate, proposals to repeal or replace the provisions of this Article by other measures designed to maintain balance on the wine market.`; 5. Article 46 (4) shall be replaced by the following: '4. During the 1985/86 to 1995/96 wine years, a part to be determined of the aid provided for in the first indent of paragraph 1 shall be set aside for the organization of campaigns to promote the consumption of grape juice. The aid may, for the purposes of organizing such campaigns, be fixed at a higher level than that resulting from the application of paragraph 3.`; 6. Article 65 (5) shall be replaced by the following: '5. The Commission shall submit to the European Parliament and to the Council before 1 April 1996, in the light of experience gained, a report on the maximum sulphur dioxide levels of wine, accompanied, where appropriate, by proposals on which the Council shall act in accordance with the procedure laid down in Article 43 (2) of the Treaty before 1 September 1996.`; 7. in Annex I, point 13, the following text shall be inserted after the second subparagraph: 'Between 1 January and 31 August 1996, table wine produced in the Spanish areas of winegrowing zone C other than the Regions of Asturias, the Balearic Islands, Cantabria and Galicia and the provinces of GuipÃ ºzcoa and Vizcaya, and released to the Spanish market may have a total acidity content expressed as tartaric acid, of not less than 3,5 grames per litre.` Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 June 1995. For the Council The President J. BARROT (1) OJ No C 99, 21. 4. 1995, p. 37. (2) OJ No L 151, 19. 6. 1995. (3) OJ No C 155, 21. 6. 1995, p. 21. (4) OJ No L 84, 27. 3. 1987, p. 1. Regulation as last amended by Regulation (EC) No 3290/94 (OJ No L 349, 31. 12. 1994, p. 103).